Citation Nr: 0517624	
Decision Date: 06/29/05    Archive Date: 07/07/05	

DOCKET NO.  97-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for a disorder 
characterized by vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1985, with apparent additional service in the United States 
Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 1997 and February 1999 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  


FINDINGS OF FACT

1.  Chronic defective hearing in the right ear is not shown 
to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

3.  A chronic disorder characterized by vertigo as likely as 
not had its origin during the veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  Chronic defective hearing in the right ear was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  A chronic disorder characterized by vertigo was incurred 
during the veteran's period of active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Therefore, the AOJ could not have complied 
with the timeliness requirement, as the statute had not yet 
been enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timeliness requirements of the notice.  
However, the Court did note that, in such cases, the veteran 
would still be entitled to "VCAA content-complying notice" 
and the proper subsequent VA process.  See Pelegrini, supra.

In the present case, in correspondence of January 2001, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate her claims, as well 
as what information and evidence should be submitted by her, 
what information and evidence would be obtained by the VA, 
and the need for her to advise VA of or submit any additional 
evidence that she wished to have considered.  The veteran and 
her representative were also provided with a Statement of the 
Case and various Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims, and the requirement to 
submit evidence establishing a nexus between the disabilities 
for which service connection was being sought and some 
incident or incidents of her period of active military 
service.  By way of these documents, the veteran and her 
representative were specifically informed of the cumulative 
evidence previously provided to the VA, or obtained by the VA 
on the veteran's behalf.  Moreover, the aforementioned 
correspondence informed the veteran of the evidence she was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate her claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  In that regard, 
the veteran offered testimony in support of her claims not 
only at a hearing before a Decision Review Officer in August 
1997, but at a Travel Board hearing before the undersigned 
Veterans Law Judge in April 2005.

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
service medical records, as well as VA and private treatment 
records and examination reports.  Under the facts of this 
case, "the record has been fully developed" with respect to 
the issues currently on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence she could 
submit to substantiate her claims."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support her claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.

Factual Background

Pertinent evidence of record appears to indicate that a 
portion of the veteran's service medical records are 
unavailable.  

Combined VA and service clinical records covering the period 
from July to October 1981 reveal that the veteran was seen at 
that time for problems associated with a neuroma of the right 
great auricular nerve.  In a operative report dated in 
September 1981, it was noted that the veteran had undergone a 
superficial parotidectomy three years earlier for acute 
necrotizing granulomatous lymphadenitis.  Also noted was 
that, six months after that procedure, the veteran noticed a 
painful lump in her right neck.  That lump was removed, and a 
diagnosis of neuroma was made following pathological 
examination.  According to the veteran, this problem recurred 
some six months later, and was removed a second time.  
Currently (which is to say, two years later), the veteran 
presented with an exquisite tender lump in her right neck.  
The veteran was managed with medication without success, with 
the result that surgical intervention became necessary.  On 
September 25th, 1981, the veteran underwent the surgical 
excision of a neuroma from her right neck.  Noted at the 
conclusion of surgery was that the veteran had tolerated the 
procedure well, and left the operating room in good 
condition.  

In October 1981, the veteran was seen for treatment of a 
postoperative wound infection on the right side of her neck.  
On initiation of treatment, it was noted that the veteran had 
undergone surgery the previous Friday for removal of a tumor 
from the right side of her neck.  Subsequent to that surgery, 
the veteran's sutures were removed, and steri strips were 
applied.  The veteran subsequently reported to the emergency 
room complaining of pain and a "pressure" feeling (in her 
neck), in addition to anorexia and chills.  

On physical examination, there was a wound on the veteran's 
right neck, which was opened and probed.  Evacuated from the 
wound was some bloody discharge which was sent for culture.  
The wound was then packed with plain gauze and a single 
suture was placed to hold the wound intact.  Noted at the 
time of treatment was that the veteran's wound was surrounded 
by local swelling and erythema extending below the jaw line 
to the midline of the neck and below the clavicle on the 
right.  The clinical assessment was infected wound.

Shortly thereafter, the veteran was described as doing well.  
The right neck wound was slightly erythematous, with only 
minimal cellulitis.  

The following day, the veteran was once again described as 
"doing well."  She was afebrile, and the wound was cleaner.  

Two days later, it was noted that the veteran's wound was 
healing well, with little evidence of discharge.  The veteran 
was subsequently discharged with appropriate dressings and 
medication.

A physical examination performed for the purpose of the 
veteran's enlistment in the United States Naval Reserve in 
July 1987 was negative for history, complaints or abnormal 
findings indicative of the presence of right ear hearing 
loss, tinnitus, or vertigo.  A physical examination of the 
veteran's ears conducted at that time was within normal 
limits.  Hearing for the whispered and spoken voice was 
described as normal, bilaterally.  The pertinent diagnoses 
noted were status post successful excision of benign right 
parotid gland tumor; and status post excision of neuroma of 
the right neck.

Service clinical records dated in late October 1981 reveal 
that the veteran was seen at that time for reaction to a flu 
shot.  At the time of admission, it was noted that the 
veteran had been brought to the emergency room via ambulance 
after having fainted in the barracks.  Reportedly, the 
veteran had received a flu shot the previous day, resulting 
in symptoms of lightheadedness, headache, nausea and 
vomiting.  Following treatment, the veteran was described as 
afebrile, and tolerating a regular diet.  The clinical 
assessment was "improved," and the veteran was discharged to 
duty.

A VA audiometric examination conducted in August 1996 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right 
Ear
40
45
45
55
35
30
60
55

Speech discrimination ability in the veteran's right ear was 
96 percent.  Noted at the time of examination was that 
hearing in the veteran's left ear was within normal limits.

On VA otologic examination in September 1996, the veteran 
gave a history of surgical resection of a parotid tumor in 
1981.  According to the veteran, since the time of that 
procedure, she had experienced tinnitus and vertigo.  When 
further questioned, the veteran stated that her vertigo and 
tinnitus continued for a period of 1 1/2 months, and then 
stopped in 1983.  

Physical examination of the veteran's auricles revealed them 
to be normal in appearance, though with decreased sensation 
over the entire pinna.  The veteran's right neck showed some 
evidence of deformity, specifically, scarring.  The external 
auditory canals and tympanic membranes were within normal 
limits, as was the tympanum.  At the time of examination, 
there was some slight tenderness to palpation of the 
veteran's mastoids.  No active ear disease was present, nor 
was there any evidence of infectious disease of the middle or 
inner ear.  The pertinent diagnoses were tinnitus and 
vertigo.

In correspondence from the National Personnel Records Center 
dated in December 1996, it was noted that the veteran's 
records were not on file at that facility.

A private audiometric examination, apparently conducted in 
June 1997, revealed pure tone air conduction threshold 
levels, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
45
45
35
35
30
30

During the course of an RO hearing in August 1997, the 
veteran offered testimony regarding the nature and etiology 
of her claimed hearing loss, tinnitus, and vertigo.  

In correspondence of early November 1999, a VA fee-basis 
otolaryngologist wrote that he had reviewed the veteran's 
chart in order to render an opinion as to whether her hearing 
loss, tinnitus, or vertigo were secondary to residuals of 
surgery on her right neck performed in 1981.  Following a 
review of the veteran's entire chart, it was the opinion of 
the VA physician that the veteran's hearing loss was not 
associated with her neck surgery, and that her tinnitus was 
probably associated with conductive hearing loss.  Also noted 
was that the veteran's vertigo was the result of viral 
neuronitis in 1983.  

A VA audiometric examination conducted in November 1998 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right 
ear
55
50
50
50
40
40
55
55

At the time of examination, the veteran complained of 
constant tinnitus in the right ear, as well as intermittent 
tinnitus in the left ear, which had been present for many 
years.  Hearing in the left ear was reported to be within 
normal limits.

In correspondence of early December 1998, a VA fee-basis 
otolaryngologist wrote that the purpose of his consultation 
was to provide an opinion as to whether or not the veteran's 
surgical residuals more likely than not had resulted in a 
residual hearing loss, tinnitus, and vertigo.

According to the VA physician, the veteran gave a history of 
military service from 1981 to 1985.  Reportedly, in 1978, 
prior to entering service, the veteran had undergone surgery 
of her right neck and parotid gland to remove a neuroma.  
That procedure was repeated in service in 1980 and 1981.  
Apparently, in 1983, the veteran awoke one morning with 
dizziness which prevented her from driving for the next six 
months.  However, at no point during service had the veteran 
experienced any trauma to her ears or head.  On discharge in 
1985, no hearing loss was noted. Moreover, a hearing 
evaluation in 1987 showed normal hearing.  Reportedly, the 
first indication of a hearing loss in the right ear was in 
1991.  According to the veteran, the hearing loss and ringing 
in her right ear were of gradual onset.

Clinical examination  revealed no evidence of any acute or 
chronic ear disease.  The Weber test lateralized to the 
veteran's right ear.  Review of audiometric findings obtained 
in November 1998 showed normal hearing in the left ear, and a 
conductive hearing loss in the right ear.  At the time of 
examination, the veteran exhibited no signs of vertigo or 
imbalance. 

In the opinion of the VA physician, the veteran had a 
conductive hearing loss in her right ear, as well as tinnitus 
and intermittent vertigo.  While the cause of her conductive 
hearing loss was not known, it was not associated with her 
surgical procedure for removal of a neuroma.  According to 
the VA physician, the veteran's dizziness was "probably due 
to a viral neuritis back in 1983, with residual attacks of 
vertigo intermittently."  The cause of the veteran's tinnitus 
in the right ear was felt possibly to be the result of 
otosclerosis.  According to the VA physician, the conductive 
hearing loss in the veteran's right ear might be due to 
fixation of the ossicles, disarticulation of the ossicles, or 
otosclerosis.  

In October 1999, a VA Decision Review Officer wrote that a VA 
fee basis physician had conducted an examination of the 
veteran in December 1998, following which he provided an 
opinion regarding whether the veteran's hearing loss, 
tinnitus, and vertigo were secondary to surgery on the 
veteran's right neck in 1981.  The Decision Review Officer 
additionally indicated that, inasmuch as the actual hospital 
records and surgical report from the veteran's surgery and 
hospitalization in 1981 had now been received, he would like 
the fee basis physician to review those records with a view 
towards either confirming his earlier opinion, or providing a 
new opinion.  The fee basis examiner was given the 
opportunity to review the additional records, and noted in 
November 1999 that his opinion remained unchanged.

During the course of a hearing before the undersigned 
Veterans Law Judge in April 2005, the veteran offered 
additional testimony regarding the nature and etiology of the 
disabilities at issue.

Analysis

The veteran in this case seeks service connection for 
defective hearing in the right ear, as well as for persistent 
tinnitus and vertigo.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Moreover, where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any one of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2004). 

In the case at hand, certain of the veteran's service medical 
records are apparently unavailable.  Such records as are 
currently on file are negative for history, complaints, or 
abnormal findings indicative of the presence of a chronic 
right ear  hearing loss, tinnitus, or vertigo.  While it is 
true that, during service, the veteran received treatment not 
only for an adverse reaction to flu vaccine, but also for a 
neuroma of the right great auricular nerve, there is no 
indication that, on either occasion, the veteran suffered 
right ear hearing loss, vertigo, or tinnitus as a result of 
that treatment.  Indeed, at the time of a service medical 
examination performed for the purpose of the veteran's 
enlistment in the United States Naval Reserve in July 1987, 
her ears were within normal limits, as was hearing for the 
whispered and spoken voice.  Significantly, at no point 
during the course of that examination was there noted the 
presence of chronic right ear hearing loss, vertigo, or 
tinnitus.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by VA audiometric and 
otologic examinations conducted in 1996, more than 10 years 
following the veteran's discharge from service, at which time 
there was noted the presence of tinnitus and vertigo.

The Board notes that, in correspondence of November 1999, a 
VA fee-basis otologist wrote that, following a review of the 
veteran's chart, it was his opinion that the veteran's 
hearing loss was not associated with her inservice neck 
surgery, and that her tinnitus was "probably associated" with 
her (right ear) conductive hearing loss.  However, that same 
physician indicated that, in his opinion, the veteran's 
vertigo was the result of an episode of viral neuronitis in 
1983.  

The Board observes that, in December 1998, the same VA 
otologist who had provided the aforementioned November 1999 
opinions wrote that, based on his review of the veteran's 
file, she suffered from a conductive hearing loss in the 
right ear, as well as tinnitus and intermittent vertigo.  In 
the opinion of the VA physician, while the cause of the 
veteran's (right ear) conductive hearing loss was not known, 
it was "not associated with the surgical procedure for the 
neuroma."  Additionally noted was that the veteran's right 
ear tinnitus might be due to otosclerosis.  Once again, in 
the opinion of the VA physician, the veteran's tinnitus was 
probably due to a viral neuritis contracted "back in 1983," 
resulting in residual attacks of intermittent vertigo.  

As noted above, there is no indication that, at any time 
during the veteran's period of active service, she suffered 
from conductive hearing loss in the right ear or tinnitus.  
Nor is there any evidence of inservice otosclerosis.  Based 
on such findings, the Board is unable to reasonably associate 
the veteran's right ear hearing loss or tinnitus, first 
persuasively documented many years following service 
discharge, with any incident or incidents of her period of 
active military service.  Accordingly, service connection for 
those disabilities must be denied.

As to the issue of service connection for chronic vertigo, 
the Board acknowledges that, at no point during the veteran's 
period of active service did she complain of or receive 
treatment for anything resembling chronic vertigo.  However, 
as noted above, certain of the veteran's service medical 
records appear to be unavailable.  Her testimony regarding 
the origin of her vertigo is credible, and, in the opinion of 
the Board, persuasive.  Moreover, in the opinion of a VA 
physician, the veteran's current vertigo is a residual of 
inservice viral neuronitis in 1983.  Under such 
circumstances, and with the resolution of all reasonable 
doubt in the veteran's favor, the Board is of the opinion 
that the veteran's current vertigo did, in fact, have its 
origin during her period of active service.  Accordingly, 
service connection for such pathology is in order.

In reaching this determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that she be afforded an additional VA 
examination prior to a final adjudication of her claims.  
However, under the circumstances of this case, the Board is 
of the opinion that such an examination would serve no useful 
purpose.  This is particularly the case given the fact that, 
during the course of this appeal, the veteran has already 
undergone a number of VA otologic and audiometric 
examinations.  Moreover, a medical opinion has been provided 
regarding the nature and etiology of the veteran's hearing 
loss, tinnitus, and vertigo.  Accordingly, an additional 
examination would be at best redundant.

ORDER

Service connection for a disorder characterized by vertigo is 
granted.

Service connection for defective hearing in the right ear is 
denied.

Service connection for chronic tinnitus is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


